Exhibit 99.1 July 10, 2014 TSX: GPR For Immediate Release NYSE MKT: GPL NEWS RELEASE GREAT PANTHER SILVER REPORTS SECOND QUARTER 2 GREAT PANTHER SILVER LIMITED (TSX: GPR; NYSE MKT: GPL; “Great Panther”; the “Company”) today announced second quarter ("Q2") production results at its two wholly-owned Mexican silver mining operations, Guanajuato and Topia, and provided an update on its exploration and development activities. Second Quarter 2014 Operations Highlights (Compared to Second Quarter 2013) · Ore processed increased 20% to a record 80,964 tonnes; · Metal production rose 6% to 718,794 silver equivalent ounces (“Ag eq oz”); · Silver production was up 6% to 420,001 silver ounces (“Ag oz”); · Gold production decreased 6% to 3,773 gold ounces (“Au oz”); and · San Ignacio started commercial production in June. Great Panther delivered continued growth in metal production during the second quarter of 2014.Production in terms of Ag eq oz increased 6% compared to the second quarter of 2013 and showed an 8% increase over the first quarter of 2014.This was primarily due to increased mill throughput at both mines combined with better silver grades from the Guanajuato Mine Complex over the first quarter as operations fully resumed after the disruptions in the first quarter.At Guanajuato, the start of commercial production at San Ignacio in June and the provision of pre-production development ore contributed to the increased throughput and metal production. “We saw a steady improvement at Guanajuato through the quarter and were very pleased to initiate commercial production on schedule at San Ignacio, a new satellite operation of Guanajuato”, stated Robert Archer, President and CEO.“We anticipate that production growth will continue, especially as we ramp up production at San Ignacio.” Consolidated Q2 Operations Summary Q2 2014 Q2 2013 Change Q2 2014 Q1 2014 Change Ore processed (tonnes milled) 20
